Citation Nr: 1730220	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.   09-22 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, claimed as a result of Agent Orange exposure during service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in April 2017.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.

The Veteran's DD 214 notes service in Vietnam and list the Vietnam Service Medal and Vietnam Campaign Medal as some of the Veteran's decorations.  Service treatment records (STRs) show treatment while aboard the USS Camden, but contain no indication that the Veteran entered Vietnam on any basis. 

An inquiry report document from the Defense Personnel Records Information Retrieval System (DPRIS) indicated the department's researched from February 2, 1971 through April 3, 1971 deck logs for the USS Camden.  The research indicated that during the period in question, the USS Camden was at the Gulf of Tonkin; however, the history does not document that the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam. 
At his Board hearing, the Veteran testified that while he was on the USS Camden he was assigned to an extra billet of what is called a "milk run."  He stated that he would fly on a helicopter to the Vietnam.  He testified that he stepped foot in Vietnam on two occasions during January 1971 and March 1971.  He explained that the "milk runs" took him into Vietnam to get milk and supplies for his ship.  During the hearing, the Veteran's representative requested the Board to request deck logs or flight logs from January 1971 through March 1971.  

Additionally, on his June 2009 VA Form 9 he stated that he spent two tours stationed in Da Nang, the first being late 1970 thru early 1971 and January or February of 1972.  He wrote that he made trips on helicopters to Vietnam on "milk runs" while stationed in DA Nang.

Under such circumstances, the Board finds that a remand is needed to attempt to obtain flight logs, deck logs, or any other official military records that might tend to support his account of flying to Vietnam.  Thus, on remand, the flight records and ship's deck logs should be obtained for the identified time period (January 1971 through February 1972) in an attempt to confirm whether the Veteran was in Vietnam and therefore was exposed to Agent Orange.


Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should attempt to undertake the appropriate action to obtain from the appropriate official sources(s) to include the JSRRC, the deck logs and flight logs for the months of January 1971 through February 1972 for the USS Camden.  The RO/AMC should specifically inquire as to whether service member assigned to this ship participated in delivery runs in the Republic of Vietnam.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  If such records are not ultimately obtained, the appellant should be notified. 

2.  After completing all actions set, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

